DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because Ref. #1, used by the specification to describe a water source, is used to indicate a port on the various valves in the drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #2-4 used to indicate the various ports in each of the various valves in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification fails to mention Ref. #2-4 used to indicate the various ports in each of the various valves in the drawings.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a heat source device” recited in claims 1, 5, 10 & 18.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Kawabe et al., US #2004/0112812
[Kawabe ('812)]

-
King, US #2,259,644
[King ('644)]

-
Matsumoto et al., JP #2002-228258
[Matsumoto ('258)]

-
Yusuke et al., EP #2469197
[Yusuke ('197)]


~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-14, 17 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over King ('644) in view of Yusuke ('197).
In Re Claims 1, 5 & 10, King ('644) discloses all aspects of the claimed invention including:
Cl. 1, 5, 10: A hot water supply apparatus, comprising:
a heat source device (A heat source would, of necessity, be required upstream of Hot Water Tap #2 to provide heated water from Hot Water Tap #2 & provide the cooled water from Cold Water Tap #3);
a tank configured to store water;
a water circuit through which the water in the tank circulates (Water circuit comprising Piping #1, Hose #9, 10, Piping connected to Cold Water Faucet #3, Piping connected to Valve #12);
a heat exchanger (A provided heat exchanger which would, of necessity, be required to indirectly heat water using the heat source device) having a first channel connected to the water circuit (The water side of the heat exchanger supply hot water from the heating device to Water Piping #1 when Tap #2 is opened); and
a controller configured to control the heat source device and the water circuit (Comprising at least Taps #2, 3; Pump #4, Lever #14), wherein the controller is configured to perform:
a first operation in which the heat source device directly or indirectly heats the water in the first channel of the heat exchanger (P. 1, Ln. 41-45: When Hot Water Tap #2 is opened, water heated by the heating device flows through Pipe #1 into Hose #10 & the pipe connected to Cock #12); and
a second operation in which the heat source device directly or indirectly cools the water in the first channel of the heat exchanger after the first operation ends (At least Col. 1, Ln. 45-53: When Cold Water Tap #3 is opened, water cooled by the heating device flows through the pipe connected to Tap #3 & into Hose #9 & 10 & Pipe #1 to remove scale), and
Cl. 1: the controller is configured to perform a first determination of whether to perform the second operation according to an amount of scale in the water circuit in the course of the first operation;
Cl. 5: the controller is configured to perform a second determination of whether to end the second operation according to an amount of scale in the water circuit in the course of the second operation; &
Cl. 10: the controller is configured to perform a first determination of whether to perform the second operation according to an amount of scale in the water circuit in the course of the first operation, and the hot water supply apparatus further includes a supply unit configured to supply low-temperature water to the first channel of the heat exchanger in the second operation (Comprising Cold Water Tap #3, Hoses #9 & 10, that supply cold water from Tap #3 to Piping #1 leading to the heat source & heat exchanger).
With the possible exception of the type of heating device used, the tank & the controller capable of determining an amount of scale in the circuit.
Nevertheless, Yusuke ('197) discloses from the same Water Heating System field of endeavor as applicant's invention, a heating system (Hot Water Supply System #1) that includes a heating device (Heat Pump #1), a water storage tank (Tank #6), a heat exchanger (Gas Cooler #2, being interconnected with the heating device would be incorporated upstream of Hot Water Tap #2 of King ('644)) with a water passage (Water Passage #2b) & a control system comprising a controller (ECU #36) & scale detection means (Sensor #56) for determining whether to operating in the second operation during the first operation (Para. 72-74: Sensor #56 sensing a refrigerant temperature at the inlet to Heat Exchanger #2 above a predetermined upper limit indicates scale in Water Circulation Path #9 & initiates the de-scaling process) & determining to whether to end the second operation (Para. 68, 72-74: Operating the de-scaling process when Sensor #56 senses a value “higher than or equal to a predetermined upper limit” indicates the second process is stopped when the temperature is below the predetermined upper limit).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the additional components of Yusuke ('197) into the system of King ('644) for the purpose of providing an appropriate heating source device &  tank for storing water heated water (Para. 34) & to automate the de-scaling process of King ('644) since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. Please note that in the instant application, at least Para. 50 & 62-64, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
In Re Claims 11, 12 & 17, King ('644) discloses:
Cl. 11: wherein the controller is configured to perform the second operation every time the first operation ends (P. 1, Ln. 41-64: The second operation is indicated as being performed immediately after the first operation is completed).
Cl. 12, 17: wherein the water circuit has a first pump that circulates the water [Cl. 12: in the water circuit, and the controller is configured to operate the first pump in the second operation] / [Cl. 17: wherein the water circuit has a first pump that circulates water, and the controller is configured to stop the first pump in the second operation] (P. 1, Ln. 41-64: Pump #4 is operated by Lever #14 during the second / de-scaling operation, Lever #14 is not actuated to operate Pump #4 in the first operation mode).
In Re Claims 4, 6, 7, 9, 13 & 14, Yusuke ('197) further discloses:
Cl. 4: further comprising a detector configured to detect an index corresponding to the amount of the scale in the water circuit, wherein the controller is configured to determine in the first determination whether to perform the second operation based on a detection value of the detector (As discussed above, Sensor #56 is used to determine the amount of scale in the water circuit during the first operation mode).
Cl. 6wherein the controller is configured to end the second operation when it is determined in the second determination that a temperature of the water in the water circuit falls below a predetermined value in the second operation (As discussed above, operating the de-scaling process “higher than or equal to a predetermined upper limit” indicates the second process is stopped when the temperature is below the predetermined upper limit).
Cl. 7: wherein the controller is configured to determine in the second determination whether to end the second operation based on at least an operation time of the second operation (Para. 66: The second / de-scaling operation is performed for a predetermined period of time).
Cl. 9: a detector configured to detect an index related to the amount of the scale in the water circuit, wherein the controller is configured to determine in the second determination whether to end the second operation based on a detection value of the detector (As discussed above, Sensor #56 is used to determine the amount of scale in the water circuit during the first operation mode & operating the de-scaling process when Sensor #56 senses a value “higher than or equal to a predetermined upper limit” indicates the second process is stopped when the temperature is below the predetermined upper limit).
Cl. 13: wherein the water circuit includes a bypass section that forms a channel through which the water cooled in the first channel of the heat exchanger bypasses the tank and returns to the first channel in the second operation (Para. 43: Bypass / Connecting Passage #32).
Cl. 14: wherein the water circuit includes a low-temperature water returning channel that returns the water cooled in the first channel of the heat exchanger to a low-temperature portion of the tank in the second operation (Bypass from a cold / unheated Water Supply Source #24 between Water Passage #22 & the inlet to Low Temperature Region #30 of Tank #6).
In Re Claim 20, King ('644) discloses: wherein the water circuit includes: a water supply unit configured to supply water to the water circuit in the second operation (The water source supplying water to Tap #3).  With respect to “and a drainage unit configured to drain the water from the water circuit in the second operation”, Examiner takes Official Notice that the a drain in a hydronic heating & cooling system is a conventional or well-known feature or method for providing a means to drain, clean &/or maintain a hydronic system; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a drain in the water circuit to provide a means to drain & perform cleaning &/or maintenance tasks on the system.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over King ('644) in view of Yusuke ('197) as applied to claim 1 above, and further in view of Kawabe ('812).
In Re Claim 2, King ('644) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the controller is configured to determine in the first determination whether to perform the second operation based on at least an integrated value of an operation time of the first operation.
Nevertheless, Kawabe ('812) discloses from the same Water Heating System field of endeavor as applicant's invention, performing a descaling operation after a preset elapsed time of supplying hot water (Para. 29).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the timing operation of Kawabe ('812) into the system of King ('644) for the purpose of avoiding or reducing the adhesion of scale to the inner wall of the piping in the heat exchanger (Para. 29).

Claims 18 & 19 rejected under 35 U.S.C. § 103 as being unpatentable over King ('644) in view of Yusuke ('197) as applied to claim 1 above, with reference to Matsumoto ('258).
In Re Claim 18, Yusuke ('197) further discloses: wherein the heat exchanger has a second channel through which a heating medium that exchanges heat with the water flowing through the first channel flows (Refrigerant Passage #2a), the hot water supply apparatus further includes a heating medium circuit including the second channel and a second pump and allowing the heating medium to circulate (Comprising Refrigerant Circuit #5, which includes Pump / Compressor #10), the first operation is an operation in which the heat source device heats the heating medium in the heating medium circuit and the heated heating medium heats the water in the first channel (At least Para. 34). However, with respect to “and the second operation is an operation in which the heat source device cools the heating medium in the heating medium circuit and the cooled heating medium cools the water in the first channel”, while Yusuke ('197) discloses a heat pump (Heat Pump #4), it is silent on the use of the heat pump. Nevertheless, Examiner takes Official Notice that utilizing a heat pump in both water heating & cooling mode is a conventional or well-known feature or method to one of ordinary skill in the art prior to the effective filing date of the claimed invention for providing both water heating & cooling in a hydronic system, as referenced by Matsumoto ('258); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilizing the heat pump in both water heating & cooling modes for the purpose of providing a single, efficient water heating & cooling system.
In Re Claim 19, Yusuke ('197) further discloses: wherein the heat source device has a refrigerant circuit in which a refrigerant circulates to cause a refrigeration cycle (Refrigerant Circuit #5), the heat exchanger has a second channel through which the refrigerant in the refrigerant circuit flows (Refrigerant Passage #2a). However, with respect to “and the refrigerant circuit includes: a switching mechanism configured to switch between a first refrigeration cycle in which the refrigerant dissipates heat in the second channel in the first operation and a second refrigeration cycle in which the refrigerant evaporates in the second channel in the second operation; and a channel regulating mechanism configured to allow the refrigerant to flow in the second channel in the same direction during the first operation and the second operation”, while Yusuke ('197) is silent on the reversing valve / switching mechanism, Examiner takes Official Notice that the use of a reversing valve / switching mechanism in a heat pump water heating & cooling system is a conventional or well-known feature or method for utilizing a heat pump in both heating & cooling modes, as referenced by Matsumoto ('258); therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include the reversing valve of Matsumoto ('258) in the heat pump of Yusuke ('197) to both provide a heating & cooling system, & to enable a defrost cycle for removing ice on the outdoor heat exchanger.
Allowable Subject Matter
Claims 3, 8, 15 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762